Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-24, 28-34, 39, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011).
	With regards to claim 20, Juodkazis et al. teaches a synthetic polymer film which has a plurality of first raised portions (nanospikes) (abstract and para [0041], [0048]) wherein a two-dimensional size Dp of the plurality of first raised portions is X when viewed in a normal direction of the film (the width can be 20-300nm; para [0034]).  
	It is unclear in Juodkazis et al. whether there is a flat portion between the nanospikes or not as Juodkazis et al. focuses more on the description of the nanospikes themselves and not the space between them (some of figure 12 (part of 12e) may show flat sections but may also still be slightly curved between them (figure 12f shows a bit of taper at the bottom of a nanospike but the whole space to the next nanospike is not shown).
	Otani et al. teaches methods of forming synthetic polymer films with nanospikes (abstract; fig 3; para [0178]-[0185], [0236]-[0240]). In doing so Otani et al. teaches using a mold which results in flat portiones between the nanospikes (abstract; fig 2, 3; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a mold to form the nanospikes that has a flat space between the nanospikes motivated by an expectation of successfully providing the desired nanospikes.
	With regards to claim 21, Juodkazis et al. teaches Dp can be 20 to 300nm (para [0034]).  Juodkazis et al. teaches that the space between the centers of the nanospikes (Dint) can be 200 to 700nm (para [0035]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used any dimension within the ranges including those where Dint is larger than Dp motivated by an expectation of successfully forming an antimicrobial nanospike surface.
	With regards to claim 22, Juodkazis et al. teaches Dp can be 20 to 300nm (para [0034]).  Juodkazis et al. teaches that the space between the centers of the nanospikes (Dint) can be 200 to 700nm (para [0035]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used any dimension within the ranges including those where Dint-Dp is smaller than Dp motivated by an expectation of successfully forming an antimicrobial nanospike surface.
	With regards to claim 23, Juodkazis et al. tehaces that the raised portions can include a generally cylindrical portion (certain smaller potions of the shape in figure 12 are cylindrical; further the taper is disclosed as optional and when not selected would be generally cylindrical para [0034]).
	With regards to claim 24, Juodkazis et al. teaches that the plurality of first raised portions include a generally conical portion (tapered piercing tip at top in fig 12; para [0035]).
With regards to claim 28, Juodkazis does not teach that the surface has a static contact angle with hexadecane that is not more than 51o.  Contact angle of a liquid on a surface is a result of the hydrophobicity or hydrophilicity of the surface and is used as a way of measuring such.  Juodkazis et al. teaches that the hydrophilicity/hydrophobicity of the surface has an effect on how well the surface wets by fluid carrying the target cells.  This wetting assists in the optimal spreading and contact of the target cells (para [0055]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the hydrophobicity/hydrophilicity of the synthetic polymer surface in order to achieve the desired wetting, optimal cell spreading, and optimal cell contact for the sterilization treatment.  This results in optimizing the contact angle of various liquids, including hexadecane and water, with respect to the claimed surface.
With regards to claim 29, the optimization above results in a static contact angle of the surface with respect to hexadecane is not more than 31o.
With regards to claim 30, the optimization above results in a static contact angle of the surface with respect to water is not more than 133o.
With regards to claim 31, Juodkazis teaches that the space between the centers of the nanospikes (Dint) can be 200 to 700nm (para [0035]).
With regards to claim 32, Juodkazis et al. teaches that the nanospikes have a height within the broad range of 100-600nm and gives a narrower range of 250-450nm.
With regards to claim 33, Juodkazis et al. teaches that the plurality of first raised portions (nanospikes) are flexible (para [0038]).  With the proper force/contact the plurality of first raised portions are capable of warping when they are in contact with a microorganism.    
With regards to claim 34, Juodkazis et al. teaches that the nanospikes can be tapered (para [0034]-[0035]) and an example is shown in fig 12.  This results in a continuous or discontinuous variation in an inclination angle as claimed.
With regards to claim 39, Juodkazis et al. does not teach that the polymer film comprises a mold releasing agent.  Otani et al. teaches that that it is known to form nanostructures on a polymer surface using a mold and a mold releasing agent (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the nanostructure forming method of Otani et al. motivated by an expectation of successfully forming the nanostructured polymer film.  
The combination results in treating the surface with a mold releasing agent.
With regards to claim 41, Juodkazis et al. does not each that the polymer film comprises a cured UV curable resin.  Otani et al. teaches using a curable resin that includes urethane acrylate (abstract; para [0178]; and para [0182]) and can contain various fluorine monomers when making a hydrophobic surface (para [0198]-[0206]). Otani et al. teaches that the resin is UV curable (para [0050]) and teaches curing it (fig 2 and para [0228]-[0234]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one polymer material for forming a nanostructured surface for another motivated by an expectation of successfully forming a nanostructured polymer film including one that contains fluorine containing monomers to make a hydrophobic surface.  
The combination results in the polymer film further comprising a cured UV-curable resin material containing a fluorine containing monomer.
With regards to claim 43, the combination above teaches the polymer film of claim 20 as discussed above.  Juodkazis et al. teaches a method for treating a gas or liquid by bringing the gas or liquid into contact with a surface of a synthetic polymer film (para [0055], the target microorganisms are in liquid) thereby reducing a number of microorganisms in the gas or liquid (the surface is antimicrobial).  The combination thus results in the claimed method.


Claim(s) 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011) as applied to claim 20 above and further in view of Kodama et al. (US 2010/0009137).
With regards to claims 35-37, 39, and 40, Juodkazis et al. does not teach that the polymer film comprises a lubricant.  Otani et al. teaches that that it is known to form nanostructures on a polymer surface using a mold and a mold releasing agent (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the nanostructure forming method of Otani et al. motivated by an expectation of successfully forming the nanostructured polymer film.
Otani et al. does not specify that the mold releasing agent is a lubricant.  Kodama teaches increasing mold releasability when using a mold to form nanostructures on a polymer surface by using a lubricant (abstract; para [0004]; and [0023]).  Kodama teaches many different lubricants and lubricant oils (para [0072]-[0102]) including a fluoric lubricant (para [0073]) and silicone lubricant (para [0073]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a lubricant as taught by Kodama in order to improve mold releaseability.  
The combination results in the film comprising a lubricant that can be oil, fluoric, or silicone lubricants.
With regards to claim 38, Kodama teaches many lubricants including vegetable oils which have HLB values less than 7.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any lubricant within the taught lubricants (including those with HLB less than 7) motivated by an expectation of successfully increasing mold releasability.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011) and Kodama et al. (US 2010/0009137)
	With regards to claim 42, Juodkazis et al. teaches a synthetic polymer film which has a plurality of first raised portions (nanospikes) (abstract and para [0041], [0048]) wherein a two-dimensional size Dp of the plurality of first raised portions is X when viewed in a normal direction of the film (the width can be 20-300nm; para [0034]).  
	It is unclear in Juodkazis et al. whether there is a flat portion between the nanospikes or not as Juodkazis et al. focuses more on the description of the nanospikes themselves and not the space between them (some of figure 12 (part of 12e) may show flat sections but may also still be slightly curved between them (figure 12f shows a bit of taper at the bottom of a nanospike but the whole space to the next nanospike is not shown).
	Otani et al. teaches methods of forming synthetic polymer films with nanospikes (abstract; fig 3; para [0178]-[0185], [0236]-[0240]). In doing so Otani et al. teaches using a mold which results in flat portiones between the nanospikes (abstract; fig 2, 3; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a mold to form the nanospikes that has a flat space between the nanospikes motivated by an expectation of successfully providing the desired nanospikes.
Juodkazis et al. does not teach a cover film whose surface is provided with an oil.  Otani et al. teaches that that it is known to form nanostructures on a polymer surface using a mold coated with a mold releasing agent (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the nanostructure forming method of Otani et al. motivated by an expectation of successfully forming the nanostructured polymer film.
Otani et al. does not specify that the mold releasing agent is an oil.  Kodama teaches increasing mold releasability when using a mold to form nanostructures on a polymer surface by using a lubricant (abstract; para [0004]; and [0023]).  Kodama teaches many different lubricants and lubricant oils (para [0072]-[0102]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a lubricant as taught by Kodama in order to improve mold releaseability.  
Kodama teaches many lubricants including oils.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any lubricant within the taught lubricants (including oils) motivated by an expectation of successfully increasing mold releasability.
The combination results in a multilayer structure (exists during molding the synthetic polymer film), comprising: the synthetic polymer film of claim 20; and a cover film (film of mold release agent oil) whose surface is provided with an oil (a film of oil has a surface with oil), wherein the cover film is arranged such that the oil provided to the surface of the cover film comes in contact with the plurality of first raised portions (the mold release agent is to help the mod release the raised portions).


Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011) and Trafton “MIT’s anti-microbial ‘paint’ kills flu, bacteria” and Good Housekeeping “Do-It-All Cleaning Guide”.
	With regards to claim 44, Juodkazis et al. teaches a synthetic polymer film which has a plurality of first raised portions (nanospikes) (abstract and para [0041], [0048]) wherein a two-dimensional size Dp of the plurality of first raised portions is X when viewed in a normal direction of the film (the width can be 20-300nm; para [0034]).  
	It is unclear in Juodkazis et al. whether there is a flat portion between the nanospikes or not as Juodkazis et al. focuses more on the description of the nanospikes themselves and not the space between them (some of figure 12 (part of 12e) may show flat sections but may also still be slightly curved between them (figure 12f shows a bit of taper at the bottom of a nanospike but the whole space to the next nanospike is not shown).
	Otani et al. teaches methods of forming synthetic polymer films with nanospikes (abstract; fig 3; para [0178]-[0185], [0236]-[0240]). In doing so Otani et al. teaches using a mold which results in flat portiones between the nanospikes (abstract; fig 2, 3; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a mold to form the nanospikes that has a flat space between the nanospikes motivated by an expectation of successfully providing the desired nanospikes.
Juodkazis et al. does not teach removing the microorganism by wiping the surface with a cloth soaked in water or alcohol.  Trafton teaches washing a nanometer sized spike bearing antimicrobial surface with soapy water to remove dead microbes and thus prevent microbe build up from continuing to diminish the effectiveness of the surface (bottom of page 3). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have washed the surface with soapy water in order to remove buildup of dead microbes and increase the biocidal effectiveness of the surface.
The combination is silent as to how to clean a surface using soapy water.  Good Housekeeping teaches that it is known to use a cloth dampened in a cleaning solution such as soapy water to clean surfaces (page 4; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have performed the cleaning of the surface with soapy water by wiping the surface with a cloth soaked with soapy water motivated by an expectation of successfully cleaning the surface.

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art is Juodkazis as discussed and modified above. Juodkazis does not teach a plurality of second raised portions that are superimposed over the first plurality. The prior art as a whole does not provide a teaching or suggestion that would lead a person having ordinary skill at the time the invention was effectively filed to the claimed invention within the claim environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799